DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and event I (claims 1 and 6) and SEQ ID NO: 158 and SEQ ID NO: 159 in the reply filed on 12/17/2020 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden in searching the other non-elected species recited in the claims.  This is not found persuasive because a search and consideration of the additional sequences recited in the claims would require additional search and consideration that would present and undue burden upon examination.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-2, 5-6, 8, 15-16, 21, 23, 31-33, 37-38, 41-45 are pending. 
	Claims 2, 5, 8, 15-16, 21, 23, 31-33, 37-38, 41-45 are withdrawn.
	Claims 1 and 6 are examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural and functional elements within event PY1203 that are not found in SEQ ID NO: 158 or SEQ ID NO: 159 that would adequately set forth the metes and bounds of the diagnostic amplicon.
In addition, it is important to note that the “head to head” orientation found in the description on page 68 of the specification for event PY1203 does not match the orientation of synthetic construct pAH4916 i.e. SEQ ID NO: 64 of the sequence listing. In addition, the description of SEQ ID NO: 64 as presented in Table 4 on page 68 of the specification indicates two maize gamma zein 27 promoters are comprised by pAG4916. However, SEQ ID NO: 64 appears to have a rice glutelin 1 promoter and a maize gamma zein 27 promoter; and thus the specification does not reasonably set forth the metes and bounds of PY1203 i.e. an amplicon diagnosed by SEQ ID NO: 158 and 159.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are broadly drawn to a maize plant comprising one or more synthetic polynucleotides that comprise SEQ ID NO: 158 or 159 and said synthetic polynucleotide sequence is diagnostic for some unspecified event of unspecified structure and function.
Applicants describe event PY1203 arising in a transformed maize plant following transformation with pAG4916, which comprises SEQ ID NO: 64 an insertion into chromosome 10 (130103639-130101882).
Applicants do not describe any other events comprising SEQ ID NO: 158 or SEQ ID NO: 159 other than PY1203. 
Applicants fail to describe a representative number of amplicons comprising SEQ ID NO: 158 or SEQ ID NO: 159.  Applicants only describe PY1203.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of synthetic polynucleotides that comprise SEQ ID NO: 158 or 159.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of 

Deposit Rejection
Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Clearly, an amplicon diagnostic for PY1203 is essential to the claimed invention and it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  Since the specification does not disclose a repeatable process to obtain PY1203, absent undue trial and error experimentation; and it is clear that a maize plant comprising the PY1203 event is not readily available to the public, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  If the deposit of PY1203 is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit of PY1203 will be irrevocably and without restriction or condition released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. 

(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
In addition, the identifying information set forth in 37 CFR 1.809(d) should be added to the specification.  See 37 CFR 1.801 - 1.809 [MPEP 2401-2411.05] for additional explanation of these requirements.  Limiting claims 1 and 6 to the deposited line would obviate this rejection.

Claims 1 and 6 are rejected.
The claims are deemed free of the prior art given the failure of the art to teach or reasonably suggest a maize plant comprising the PY1203 event; wherein the nearest art is found in US Patent 7317138 that teaches the phytase nov9x and promoters maize gamma zein 27 transformed into maize but does not teach the specific expression elements of the PY1203 event.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663